Citation Nr: 1544268	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  10-40 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to service-connected bilateral pes planus. 

2. Entitlement to an initial disability rating in excess of 10 percent for bilateral pes planus prior to March 19, 2013, and to a disability rating in excess of 30 percent thereafter.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from March 1975 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In a July 2013 rating decision, the Appeals Management Center (AMC) increased the Veteran's disability rating for bilateral pes planus from 10 percent to 30 percent, effective March 19, 2013.  When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran testified at a hearing in August 2011 before a Veterans Law Judge (VLJ).  A copy of the transcript is of record.  The VLJ who conducted the August 2011 hearing is no longer employed by the Board.  The law requires that the VLJ who conducted a hearing participate in making the final determination of the claim.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  By an August 2015 letter, the Veteran was given the opportunity to request another Board hearing.  In August 2015, the Veteran responded that he did not want an additional hearing.  Therefore, the Board will adjudicate his claims.  

In February 2013, the Board remanded this case to the AMC for further development and it has now been returned to the Board.  


FINDINGS OF FACT

1. The preponderance of the evidence reflects that the Veteran does not have peripheral neuropathy of the lower extremities due to any incident of his active duty service or that was caused or aggravated by a service-connected disability. 

2. The Veteran's bilateral pes planus manifests as pain, use of orthotics, pronation, and deformity (talar bulge and valgus heel position).  


CONCLUSIONS OF LAW

1. The Veteran's peripheral neuropathy of the lower extremities was not incurred or aggravated in service and is not proximately due to, or the result of, or chronically aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015). 

2. The criteria for an initial 30 percent disability rating for bilateral pes planus have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Code 5276 (2015).

3. During the appeal period, the criteria for a disability rating in excess of 30 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Code 5276 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  Prior to initial adjudication, letters dated in March 2009 and April 2009 satisfied the duty to notify provisions with regard to a service connection claim. With regard to his increased rating claim, this appeal arises from disagreement with an initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  With regard to the duty to assist, the Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  

VA examinations adequate for adjudication purposes were provided to the Veteran in connection with his service connection claim in April 2009, December 2010, and March 2013.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examinations were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, and a review of the record.  The examiners also provided rationales for their opinions such that when read together, all theories of service connection raised by the record have been addressed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

The Veteran was afforded VA examinations in April 2009 and March 2013 to evaluate the severity of his bilateral pes planus.  The VA examinations were adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe his bilateral pes planus in detail sufficient to allow the Board to make a fully informed determination.  Barr, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

The Veteran testified at a hearing before a VLJ in August 2011.  The hearing focused on the elements necessary to substantiate his claims and, through his testimony and his representative's statements, the Veteran demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App 76 (2012).   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  

The Board remanded this case in February 2013 so that additional VA and private records could be obtained, and so the Veteran could be afforded VA examinations for his peripheral neuropathy and bilateral pes planus.  As discussed above, these items have been completed.  There was substantial compliance with the February 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

II. Service Connection Claim

In this case, the Veteran asserts that his peripheral neuropathy was caused by an in-service cold injury.  Alternatively, he asserts that it was caused or aggravated by his service-connected bilateral pes planus.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2015); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability exists at the time the claim was filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2015); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2015).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran has been diagnosed with peripheral neuropathy in his lower extremities, satisfying the first elements of a direct and secondary service connection claim.  Shedden, 381 F.3d at 1166-67; Wallin, 11 Vet. App. at 512.  His STRs show that he complained of anesthesia to the feet during a field exercise, and that his feet were cold to the touch.  The second element of a direct service connection claim is met.  Shedden, 381 F.3d at 1166-67.  The Veteran's bilateral pes planus is service-connected, satisfying the second element of a secondary service connection claim.  Wallin, 11 Vet. App. at 512.

For the reasons discussed below, the Board finds that the nexus element of a direct and secondary service connection claim are not met.  

With regard to direct service connection, a December 1978 STR noted that he experienced anesthesia to the feet, and they were cold to touch.  His capillary refill and dorsalis pedis reflexes were within normal limits upon examination.  The STR noted that medical personnel were to rule out a cold injury.  However, the remainder of the STRs was negative for any follow up treatment or reference to the symptoms the Veteran experienced in December 1978.  

The Veteran underwent a VA examination in April 2009.  The examiner noted that the record showed complaints of numbness in the legs since approximately 2007.  He noted that an April 2008 neurology consultation contained a speculative statement that the peripheral neuropathy may have been inherited.  At his examination, he reported that the symptoms also affected his fingers, hands, and arms.  The examiner noted that, "[t]he [V]eteran's current history differs from the history provided at the time of the neurology consultation in April 2008.  The [V]eteran currently alleges that the above detailed lower extremity symptoms date back to 1999."  The examiner provided a negative opinion and found that the Veteran's peripheral neuropathy was of "indeterminate etiology," but not due to service.  The examiner stated that there was no evidence of symptoms of peripheral neuropathy in service and that there was no evidence of a medical condition or "environmental exposure" in service that would cause or aggravate peripheral neuropathy.  The findings of the April 2009 VA examiner provide probative weight against the Veteran's claim.  

In December 2010, the Veteran underwent a second VA examination.  The examiner reviewed the record and noted that the Veteran sustained a cold injury in December 1978.  The examiner also noted that the Veteran received no further treatment for this injury.  He stated that peripheral neuropathy had "never been officially attributed to cold injury."  The examiner addressed an earlier EMG which showed peripheral neuropathy consistent with alcohol abuse, but also noted that a cold injury or metabolic issue "cannot be fully excluded."  The examiner explained that, "[t]he idea that something 'cannot be fully excluded' does not make it a probability, but rather a possibility."  He emphasized that the EMG results were "'consistent' with another known cause of peripheral neuropathy."  The examiner stated while it was "possible" that the in-service injury was the cause of the peripheral neuropathy, the record does not show it to be "probable."  Therefore, the examiner concluded that it was "less than 50/50 probability" that the Veteran's peripheral neuropathy was due to his in-service cold injury.  The December 2010 VA examiner addressed the EMG report that provided potentially favorable evidence and explained why it did not show that the cold injury caused his peripheral neuropathy.  His rationale for his opinion was well-reasoned.  The findings of the December 2010 VA examiner provide probative evidence against the Veteran's claim.

The Veteran underwent a third VA examination in March 2013.  It was conducted by the same examiner who conducted the December 2010 examination.  He noted that peripheral neuropathy was diagnosed in 1999.  He also noted a history of alcohol abuse and a "minor" cold injury in service.  The examiner referred to the EMG considered by the other examiners and again noted that the peripheral neuropathy was consistent with alcohol abuse.  He again explained that the statement that a cold injury "cannot be fully excluded" does not mean that the EMG report linked a cold injury to peripheral neuropathy.  The examiner opined that the EMG report showed that alcohol abuse was the "most probable" cause of the Veteran's peripheral neuropathy, and that in contrast, a cold injury is merely "possible."  He explained that the Veteran had, "...at most, a mild cold injury while he was in service.  The service medical record shows no more than that."  Additionally, the examiner stated that Veteran's podiatry records do not show atrophy, skin, or trophic changes that are "...consistent with any kind of cold injury..." which the examiner found to be an indication that the cold injury was minor.  He concluded that alcohol abuse was the most likely case of the Veteran's peripheral neuropathy.  Because the peripheral neuropathy began after the Veteran began to abuse alcohol post-service, the examiner concluded that the in-service cold injury could not have aggravated it.  The March 2013 VA examination report provides significant probative weight against the Veteran's direct service connection claim.  

With regard to secondary service connection, the March 2013 examiner stated that there was no medical evidence "...that suggests that the Veteran's pes planus in any way contributed to or aggravated his peripheral neuropathy."  He explained that medical literature does not support a finding that pes planus either causes or aggravates peripheral neuropathy.  Significantly, the examiner stated that the Veteran's "...symptoms caused by peripheral neuropathy and those caused by pes planus are easily separated based on the Veteran's description of them."  The examiner stated that the Veteran has pes planus symptoms in his arch and forefoot when standing and walking and did not have pain of this type when sitting or while having his feet manipulated during the peripheral nerves examination.  The Veteran's description of his foot pain was "...clearly mechanical pain... related to weight bearing activity."  The examiner explained that neuropathy symptoms are "distinct... in that he complains of numbness and tingling in his feet constantly and describes neuropathic type pain at night after he goes to bed, neither of which are related to weight bearing."  The examiner concluded that these were different etiologies of pain in the same body region that are unrelated to each other.  The March 2013 examination report provides significant probative evidence against the Veteran's secondary service connection claim.  It addressed both the causation and aggravation prongs set forth under 38 C.F.R. § 3.310 and explained the difference between symptoms from pes planus and symptoms from peripheral neuropathy.  

There is both private and VA medical evidence of record pertinent to the Veteran's claim.  None of it addresses whether there is a nexus between his service-connected bilateral pes planus and his peripheral neuropathy.  

An October 2003 private medical record from Sinai-Grace Hospital noted that the Veteran had a history of alcohol abuse, but that he stopped drinking it six months prior.  

The Veteran's VA treatment records show diagnoses of polyneuropathy of both the lower and upper extremities.  In January 2009, the Veteran was diagnosed with polyneuropathy.  It was noted that he stopped drinking alcohol approximately four years prior.  The Board notes that the Veteran's STRs only note symptoms in his lower extremities, no reference is made to his upper extremities.  

An August 2010 private medical record from Dr. M. S. at the Foot Care Institute of Michigan showed complaints of foot pain and balance difficulty.  The record noted, "[m]ild neuropathy due to trench foot."  This private medical opinion is afforded little probative weight in support of the Veteran's claim.  There is no evidence that Dr. M. S. reviewed any part of the record in this case, nor did he provide an explanation for his conclusory statement that peripheral neuropathy was caused by trench foot.  

An August 2010 VA treatment record noted that the Veteran had a history of a cold injury and that, "...over the years has developed neuropathic pain in both feet."  The VA health care provider stated that the Veteran's neuropathy was "possibly" due to a cold injury.  Speculative language such as "possibly" does not create an adequate nexus for the purposes of establishing service connection, as it does little more than suggest a possibility of a relationship.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  As a result, the August 2010 VA treatment record does not support the Veteran's claim.  

At a May 2011 neurology consult, the Veteran reported a cold injury in service and a history of alcohol abuse.  The neurologist stated that the Veteran's EMG showed evidence of peripheral neuropathy consistent with alcohol abuse in the past, but also noted that other toxic or metabolic changes or cold injuries could not be fully excluded.  The neurologist stated that he was unable to say with certainty that the peripheral neuropathy was "completely due" to a cold injury in service or "completely due" to alcohol abuse.  He elaborated that, "[the Veteran's] condition could very well be a combination of both and should be reviewed as such.  There is no way to ever delineate this..." and that this should be considered when evaluating the Veteran's service connection claim.  As noted above, speculative language such as "could" does not create an adequate nexus.  Id.  Further, VA examiners addressed the EMG and explained why it did not support a nexus.  

The Veteran has submitted lay evidence in support of his claim.  In January 2010, he described his cold injury symptoms in service as numbness, tingling, and burning.  He is competent to report these observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  There is nothing in the record to show that his statement that he experienced these symptoms is not credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  

In his May 2011 VA Form 9, the Veteran again stated that he sustained a cold injury in service.  He also stated that he should be afforded the benefit of the doubt because his treatment records noted that cold injury was a possible cause of his peripheral neuropathy.  

At his August 2011 hearing, he competently and credibly described his in-service injury.  The Veteran opined that his peripheral neuropathy and bilateral pes planus were intertwined.  The Veteran's representative stated that the Veteran abused alcohol from the mid-1980s until the 1990s, and then asked the Veteran whether the pain in his legs "...showed up around the same time [he] started drinking," and the Veteran responded affirmatively.  But, then he later stated that he had tingling feet in service and has continued to experience this symptoms since that time, which is inconsistent with his earlier testimony in the same hearing.  

Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay persons are competent to provide opinions on some medical issues.  See Kahana, 24 Vet. App. at 435.  However, the specific issue in this case, whether the symptoms he experienced in service were the beginnings of peripheral neuropathy, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F .3d at 1377 n.4.  Determining the etiology of the Veteran's peripheral neuropathy requires medical inquiry into biological processes, pathology, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  Further, a VA examiner has addressed the Veteran's lay assertions that his cold injury caused peripheral neuropathy or that pes planus caused or aggravated it, and his assertions were specifically found to be not supportable.  As a result, his lay opinions are not probative.  

The Veteran also testified that a physician told him that his pes planus and peripheral neuropathy were related.  The claims file is absent for a probative positive opinion from a medical professional.  Even assuming that the Veteran is a reliable historian and accurately asserts that such an opinion was provided, because it is not of record, the Board cannot assess the probative value of such a medical opinion.  Specifically, the Board is unable to determine the factual basis or rationale supporting the reported opinion.  The Veteran's report that his physician provided a favorable opinion carries little probative weight and is not sufficiently persuasive to outweigh the findings of the VA examiners, who reviewed the record, examined the Veteran, and provided complete rationales for their findings.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board notes that the Veteran has stated multiple times that he has hammer toes and fungal infections.  These are separately diagnosed conditions that are not currently service-connected and are therefore not pertinent to the issue on appeal, which is peripheral neuropathy.  As noted above, the Veteran is not competent to determine the etiology of his peripheral neuropathy.  He is also not competent to opine as to whether these additional conditions are potential causes or symptoms associated with peripheral neuropathy.  The evidence of record does not indicate that his peripheral neuropathy manifests as hammer toes or fungal infections.  As noted above, the March 2013 VA examiner described the Veteran's symptoms from peripheral neuropathy, and then concluded that outside of the symptoms he listed, there were no other complications, signs, or symptoms resulting from the peripheral neuropathy.  

The Veteran's lay evidence does not provide probative evidence in support of his claim.  

The Veteran has submitted Internet evidence in support of his claim.  An article titled, "Cold Feet/Cold Foot" from drfoot.co.uk describes symptoms of cold injuries and peripheral neuropathy.  An article titled "Cold Injuries: Description, Treatment and Prevention" from armystudyguide.com describes what a cold injury is and how one is treated.  Lastly, an article from the Veterans Benefits Administration (VBA) website titled "Cold Injury Protocol" is a VA medical examination worksheet which notes that a possible related sequelae to cold injury is peripheral neuropathy.  

Generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish a nexus.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  The exception to this competency rule is when the medical treatise information, where "standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Wallin v. West, 11 Vet. App. 509, 513 (1998). 

In this case, however, the Internet evidence submitted by Veteran is not accompanied by a medical opinion that purports conclusively to show that the Veteran's cold injury caused his peripheral neuropathy.  In this case there is no supporting medical evidence that the general principles cited in the articles relate to the specific situation of the Veteran.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  In this case, the medical evidence of record showed another cause of peripheral neuropathy, alcohol abuse, which was not addressed in the Internet articles.  

The Board finds that none of the Internet articles submitted in this case meet the standard set forth in Wallin because they do not delve into an association between the Veteran's service and his peripheral neuropathy.  These articles are less probative than other medical evidence of record as not one of them applies the specific facts to this specific case.  Sacks v. West, 11 Vet. App. 314, 317 (1998).  

For the reasons discussed above, the Board finds that the findings of the VA examiners are more probative than the private medical evidence, VA treatment records, lay evidence, and Internet articles.  The Board finds that the preponderance of the probative evidence of record weighs against the claim of service connection for peripheral neuropathy on both a direct and secondary basis.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

III. Increased Rating Claim 

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a non service-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2015); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Veteran's pes planus is bilateral.  Under Diagnostic Code 5276, a 10 percent evaluation is warranted for acquired flatfoot, both bilateral and unilateral, that is moderate in severity with weight-bearing line over or medial to the great toe, inward bowing of the Achilles tendon, pain on manipulation and use of the feet.  38 C.F.R. § 4.71a (2015).  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, warrants a 30 percent evaluation if it is bilateral.  Id.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the Achilles tendon on manipulation, that is not improved by orthopedic shoes or appliances, warrants a 50 percent evaluation if it is bilateral.  Id.  

The Board emphasizes that the Veteran's hammer toes and fungal infections are not service-connected and are different disabilities from his pes planus.  The Veteran's service-connected pes planus symptoms do not encompass his hammer toes or fungal infections.  When a condition is specifically listed in the rating schedule (pes planus in this case), it may not be rated by analogy.  Copeland v. McDonald, 27 Vet. App. 333 (2015).  Diagnostic Code 5284 does not apply to the eight foot conditions specifically listed in the rating schedule under Diagnostic Codes 5276-5283.  Id. at 337.  Diagnostic Code 5284 (other foot injuries), along with other Diagnostic Codes, do not need to be considered because the Veteran's entire service-connected foot disability (pes planus only) is specifically listed by the schedule.  See Suttmann v. Brown, 5 Vet. App. 127, 134 (1993) (providing that "[a]n analogous rating . . . may be assigned only where the service-connected condition is 'unlisted.'").  The only Diagnostic Code relevant to this appeal is Diagnostic Code 5276.  

A. Initial Disability Rating in Excess of 10 Percent Prior to March 19, 2013

For the reasons discussed below, the Board finds that an initial 30 percent disability rating is warranted for bilateral pes planus.  

A January 2009 VA treatment record noted use of orthoses for pes planus.  

The Veteran underwent a VA examination to determine the severity of his pes planus in April 2009.  He reported pain on standing and walking, with flare-ups caused by overuse.  During a flare-up, he reported that his pain was 10/10 on the pain scale.  He denied using assistive devices and stated that his cane was used for his peripheral neuropathy.  To treat his pes planus, he used bilateral shoe inserts and wore tennis shoes.  He stated that he could only walk a few yards or stand for 15 to 30 minutes.  Upon examination, his gait was normal.  There was no evidence of painful motion, swelling, edema, weakness, or instability.  There was no tenderness to palpation of the feet or pain with compression.  The examiner noted loss of the medial arch bilaterally with increased plantar contact area, which was consistent with pes planus.  The Veteran had "excessive" pronation of the feet when standing.  His strength was normal at 5/5 and his heels were valgus while standing.  Valgus is defined as "bent or twisted outward, denoting a deformity in which the angulation of the part is away from the midline of the body."  Dorland's Illustrated Medical Dictionary, 2020 (32nd ed. 2012).  The angle of his Achilles tendon was normal with both weight and non-weight bearing.  He did not have callouses on the bottom of his feet.  

In January 2010, the Veteran stated that he wore inserts, had a great deal of pain, and could not walk for long periods.  

An August 2010 private record from Dr. M. S. at the Foot Care Institute of Michigan noted constant foot pain while walking and difficulty with balance due to pronation.  Dr. M. S. noted that the Veteran had hammer toes and bunions.  He had a pronated gait and used orthotics.  Dr. M. S. diagnosed foot pain, hypertrophic medial navicular, posterial tibial tendinitis, marked tibial varum, metatarsalgia, and dorsal bunion.  

In August 2010, Dr. C. J., a private podiatrist, stated that the Veteran had "severe" pes planus with a talar bulge in both feet.  

In his May 2011 VA Form 9, the Veteran reiterated that he had severe pain, could only wear tennis shoes, used inserts, was unable to walk long distances, and used a cane.  

At his August 2011 hearing, he testified that he believed he had marked deformity of his feet.  He stated that there was "...no skin or fat up under my feet, so actually, I'm walking on the bottoms themselves."  He claimed to have swelling and calluses under the balls of his feet.  He also stated that his orthotic inserts did not relive his symptoms.  He described his feet as being "bent out."  

Although the Veteran does not experience all of the symptoms listed under the 30 percent rating, the Board finds that his disability picture more nearly approximates the 30 percent criteria over the 10 percent criteria because the medical evidence of record shows that he has severe pes planus, as noted by his private podiatrist.  The VA and private medical evidence also shows pronation and that he has a deformity (his heels are valgus and he has a talar tilt), and has competently and credibly reported painful walking and that he developed calluses under his big toes, which are characteristic of pes planus.  Interpreting the evidence in the most favorable light, an initial 30 percent disability rating is granted for pes planus.  38 C.F.R. § 4.3 (2015).  

B. Entitlement to an Initial Disability Rating in Excess of 30 Percent  

However, for the entire appeal period, the Board finds that the 50 percent criteria have not been approximated.  The evidence discussed above does not show that he has "extreme" tenderness of the plantar surfaces of his feet.  Although the Veteran has reported subjective pain, the April 2009 VA examiner noted no tenderness to palpation or pain on compression.  The private medical evidence did not support a finding of "extreme" tenderness.  The Veteran competently and credibly reported that inserts did not relieve his symptoms.  However, the evidence discussed above does not show that the 50 percent criteria are more closely approximated because there is only subjective evidence of pain, which does not rise to the level of severity to be described as "extreme."  Further, the evidence discussed above does not show that the Veteran has ever experienced spasm of the Achilles tendon on manipulation.  Lastly, although talar tilt was noted by Dr. C. J., it was not noted to be marked and the other VA and private treatment records do not support a finding that it was marked.  An initial 50 percent disability rating prior to March 19, 2013 is not warranted.  38 C.F.R. §§ 4.7, 4.71a (2015).   

In March 2013, the Veteran underwent a VA examination to address the severity of his bilateral pes planus.  The examiner diagnosed flat feet and stated there were no other relevant diagnoses for the claimed condition.  The Veteran had pain on use of feed that was accentuated on use, bilaterally.  The examiner found that he did not have pain on manipulation of the feet or swelling with use.  At the examination, the Veteran did not have characteristic calluses.  The examiner specifically found that there was no extreme tenderness on the plantar surface of the feet.  The Veteran had decreased longitudinal arch height during weight bearing, bilaterally.  There was evidence of marked deformity of both feet, but not marked pronation.  His weight bearing line fell over or medial to the great toe on both sides.  There was inward bowing of the Achilles tendon, bilaterally.  The examiner found that he did not have marked inward displacement and severe spasm of the Achilles tendon on manipulation.  The Veteran reported that his symptoms were not relieved by orthotics.  He had subjective complaints of swelling.  However, the examiner explained, "[e]dema at the end of the day in the lower extremities is very common, especially as we grow older.  This is related to gravity and the function of the veins in the leg.  It is not caused by pes planus."  

The examiner found that the Veteran had no other deformity aside from pes planus, and that the pes planus caused no other pertinent findings, complications, conditions, signs, or symptoms.  The examiner noted that the Veteran constantly used a cane and used inserts for his pain from pes planus.  He noted that there was not functional impairment such that no effective function remained that would equally be well-served by an amputation of the foot or feet and installation of a prosthesis.  The examiner found that the Veteran's pes planus did not impact his ability to work.  

In August 2013, Dr. K. S., a VA physician, stated that the Veteran was first seen in November 2009 for foot pain which was daily and had persisted since that time.  

The Board finds that the March 2013 VA examination and August 2013 statement from Dr. K. S. do not support a finding that the 50 percent criteria are more closely approximated.  The March 2013 VA examiner specifically found that the Veteran did not have pain on manipulation, marked inward displacement, marked pronation, or severe spasm of the Achilles tendon.  The only criterion from the 50 percent rating that is approximated is that his condition was not improved by orthopedic inserts.  

Following his August 2011 hearing, the Veteran did not submit additional lay argument in support of his claim.  He submitted an Internet article titled "Flat Feet" from therapysocks.com which describes what flat foot is and describes products that can be used for relief.  This article is not probative evidence because it is completely generic and provides no insight into the symptoms experienced by the Veteran either subjectively or demonstrated objectively by examination.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's bilateral pes panus does not more closely approximate an initial 50 percent rating under the applicable Diagnostic Code.  38 C.F.R. § 4.7 (2015).  Therefore, the preponderance of the evidence is against an initial 50 percent disability rating. 38 C.F.R. § 4.3.  In conclusion, the Board grants an initial 30 percent disability rating for bilateral pes planus, and denies a 50 percent disability rating for the entire appeal period.  

C. Extraschedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's bilateral pes planus are contemplated by the schedular criteria set forth in Diagnostic Code 5276, which is the only applicable Diagnostic Code in this case.  Specifically, the disability in this case manifests as pain, use of orthotics, pronation, and deformity (talar bulge and valgus heel position), which are all specifically contemplated in Diagnostic Code 5276.  38 C.F.R. § 4.71a (2015).  At his April 2009 VA examination, the Veteran reported trouble concentrating due to pain.  This is not a manifestation of his pes planus.  Instead, it is a reaction to a symptom that is directly contemplated by the rating criteria: pain.  The Veteran also reported using a cane because of his pes planus.  This is a method of relief for symptoms that are directly contemplated by the rating schedule: pain and deformity.  As noted above, the March 2013 VA examiner found that the Veteran's complaints of edema are not related to his pes planus.  The March 2013 examiner also noted that outside of the manifestations discussed in the examination report, there were no other pertinent findings, complications, conditions, signs, or symptoms that were related to pes planus.  

The rating criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected bilateral pes planus, such that he is adequately compensated for "considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2015).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order. 

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  

D. Total Disability Rating Based on Individual Unemployability (TDIU)

When entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In this case, the Veteran has not asserted, and the evidence does not show, that his pes planus has caused unemployability.  At the time of his August 2011 hearing, the Veteran was employed and subsequent VA records also note that he was employed.  The Veteran has not stated that he no longer works.  Because there is no evidence of unemployability, further consideration of entitlement to a TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 


ORDER

Service connection for peripheral neuropathy of the lower extremities is denied.  

An initial 30 percent disability rating for bilateral pes planus is granted, subject to the laws and regulations governing the payment of monetary benefits.  

A disability rating in excess of 30 percent for bilateral pes planus is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


